Citation Nr: 1109697	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-38 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bowel incontinence, currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for neurogenic bladder, currently rated as 40 percent disabling.

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1978 to August 1985. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2007 decision of the Waco, Texas Regional Office (RO).


FINDINGS OF FACT

1.  Bowel incontinence is manifested by bowel movement and watery leakage but not complete loss of sphincter control.  

2.  Neurogenic bladder is manifested by a need for wearing absorbent materials which must be changed more than 4 times per day.  

3.  The appellant's service connected disabilities result in his requiring assistance with a number of his activities of daily living (ADLs) such as bathing and dressing, and requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  Bowel incontinence is no more than 60 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 4.114, Diagnostic Code 7332 (2010).

2.  Neurogenic bladder is 60 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b Diagnostic Code 7542 (2010).

3.  The criteria for special monthly compensation based on aid and attendance have been met.  38 C.F.R. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in January 2007 and May 2008.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  We note that appropriate examinations have been conducted, and available service records and pertinent post service medical records have been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the appellant's disabilities have not significantly changed and that a uniform rating is warranted.  

Bowel Incontinence

The appellant has appealed the denial of a rating higher than 60 percent disabling for bowel incontinence.  His disability is rated under DC 7332.  This rating contemplates extensive leakage and fairly frequent involuntary bowel movements.  To warrant a higher rating the evidence must show complete loss of sphincter control.

Here, during his April 2006 VA compensation and pension examination, the appellant reported that if he is not near a bathroom in 10-15 seconds, he has an accident.  He reported using Depends pads and that he usually ends up soiling them unless he is near a bathroom.  He reported formed stools but denied diarrhea or blood in the stools.  It was noted that when he is out he needs to change his diaper/pads at least two times.  At night, he has had at least one or two accidents where he has had incontinence.  Bowel incontinence that is as likely as not secondary to his C6-6 fracture while in service was assessed.  It was noted that the appellant reported having a gradual worsening of symptoms but if close to a restroom he has no problems.  

In July 2006 it was noted that the appellant had some hematochezia (blood clots) associated with bowel movements in May or June which lasted about three weeks, occurring 2 to 3 bowel movements then stopped.  He had some urgency incontinence, both loose and formed stools which were improved with GU medications, now occurring 1 to 2 times weekly at most.  

In September 2006, it was reported that the appellant had to drop out of school because of frequent uncontrollable bowel accidents.  He stated that he had bowel leakage 6 to 9 times a day.  He was not on any bowel program.  

In August 2008, the appellant's bowel remained unchanged but he used suppositories in the AM.  He continued to report "constant" watery leakage including at night.  He reported wearing an adult diaper which is always soiled when taken off about 6 times daily.  He had at least AM bowel movements, and often twice, followed by the prompt need to evacuate again 2 to 3 times.  Stools were being formed.  

In the July 2008 VA compensation and pension examination, it was noted that the appellant still had bowel incontinence for the past two years and that he used 6 to 9 pads per day if he is away from home.  If at home, he used about three pads per day.  There was no rectal pain or itching but he occasionally saw bright red blood with clumps in his stools. 

In September 2008, it was noted that the appellant used a suppository in the PM with results to avoid incontinence overnight.  He had bowel movement in the AM and urgency thereafter.  He was able to avoid accidents by being close to the stool.  Stools were formed, and leakage was less watery.  He still wore an adult diaper which was always soiled when taken off, now about 4 to 5 times daily, previously 6.  

Only occasional incontinence at night was noted in November 2008.  It was reported that he had bowel movement in the AM and that he still wore adult diapers which were always soiled when he took them off, about 2 to 3 times daily (last time it was 6-9 times daily).  

Bowel movements and accidents increased to 9 times a day was reported in December 2008.  

Based on the lay and medical evidence presented, the Board finds against the claim.  In this regard, we find that the evidence shows no more than extensive leakage and fairly frequent involuntary bowel movements.  The appellant has consistently reported AM bowel movement and watery leakage thereafter.  At most, the evidence shows that the appellant has accidents if he is not near a bathroom when the need arises and that he has had frequent uncontrollable bowel accidents.  However, the evidence, including his own credible lay evidence, is devoid of a showing of complete loss of sphincter control.  Here, we accept the appellant's reports as accurate and credible.  However, such same evidence reflects that when he is near a toilet, he retains some control.  Such evidence establishes that he does not have complete loss of sphincter control.  

The appellant is clearly competent to describe symptoms of leakage and involuntary bowel movements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, neither the lay nor medical evidence reflects the symptoms required for a higher evaluation, i.e. complete loss of sphincter control.  The evidence demonstrates that the currently assigned 60 percent rating is appropriate for the appellant's disability and no more.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 60 percent disabling for bowel incontinence is not warranted. 

Neurogenic Bladder

The appellant has appealed the denial of rating higher than 40 percent disabling for neurogenic bladder.  His disability is rated under DC 7542.  Under this criteria, where urinary leakage is the predominant voiding dysfunction, a 20 percent rating is warranted where there is a need for wearing absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted where there is a need for wearing absorbent materials that must be changed 2 to 4 times per day.  A 60 percent rating is appropriate where the use of an appliance is required or where there is a need for wearing absorbent materials which must be changed more than 4 times per day.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 (2010).

In the April 2006 VA compensation and pension examination, it was noted that when the appellant is out he needs to change his diaper/pads at least two times.  At night, he has had at least one or two accidents where he has had incontinence.  

The appellant reported in May 2008 that he had bladder accidents 6 to 9 times a day unless he was right near a bathroom.  

In the July 2008 VA compensation and pension examination, the appellant reported he has catheterized himself for the past 2 to 3 years and that he had a neurogenic bladder for the past 4 to 5 years.  It was noted that he was unable to empty his bladder properly and that he had never had an indwelling catheter.  He catheterized himself at least four times a day and once per night.  There were no urinary tract infections, hematuria or dialysis.  

In August 2008, it was noted that the appellant was able to void but can catheterize for substantial amounts after voiding.  He still leaked out a lot and continued cathing 4 to 7 times daily.  He reported wearing an adult diaper which is always soiled when taken off about 6 times daily.  

In September 2008, it was noted that the appellant was now able to void some if he "breathes right" but not leaking.  He had to catheterize most of the time.  He still wore an adult diaper which was always soiled when taken off, now about 4 to 5 times daily, previously 6.  

The appellant continued to be able to void some in November 2008.  Catheterizes 4 to 6 times daily for volumes of approximately a bit more that one cup was noted.  Still leaking between was also noted.  It was reported that he had bowel movement in the AM and that he still wore adult diapers which is always soiled when he takes it off, about 2 to 3 times daily (last time it was 6-9 times daily).  

In December 2008, the appellant's bladder continued to be able to void some.  Catheterizes 4 to 6 times daily for volumes of approximately a bit more that one cup was noted.  Still leaking between was also noted.  

To warrant an increased rating, the evidence must show the use of an appliance is required or where there is a need for wearing absorbent materials which must be changed more than 4 times per day.  Here, it is shown that the appellant wears adult diapers which are always soiled when he takes them off.  Although there is some flucutation, he has reported wearing absorbent materials as much as 6 to 9 times per day.  As such, the criteria for a higher rating under DC 7542 are met, i.e. a need for wearing absorbent materials which must be changed more than 4 times per day.  Accordingly, the claim is granted.  

The Board notes that the AOJ has determined that the term appliance does not mean a catheter, referencing the 30 percent evaluation for urinary retention.  This determination is at odds with the policy stated by Compensation and Pension service.  In a FAQ, it was noted that according to the final rule in the Federal Register the word "appliance" as used in the criteria for incontinence clearly includes all types of catheters as well as any other assistive device for urination. [FAQ Tuesday, October 02, 2007]  It appears that the AOJ has confused the reason for the catheter (retention versus leakage) with whether a catheter is an appliance. 

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  

Special Monthly Compensation Based on Aid and Attendance

The appellant has appealed the denial of SMC based on aid and attendance.  After review of the evidence, the Board finds in the appellant's favor.

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In May 2008, the appellant related that he could no longer take care of himself, drive, clean or dress himself, and/or shop for food.  He stated that he needed someone to help out 80 to 90 percent of the time.  

In the July 2008 VA compensation and pension examination, it was noted that the appellant lived alone and that he did not drive but came by bus.  He reported having a neighbor that came by everyday to check on him, and that once a week someone came to clean, cook and iron his clothes.  He had not been recently hospitalized and was not bedridden.  Short term memory loss, occasional dizziness and no syncope was noted.  The appellant brother managed his financial affairs.  The examiner stated that the appellant was not able to protect himself from the ordinary hazards of his daily environment.  It was also noted that the appellant usually stays home and lies in bed until 10, watches television and reads most of the day.  The only place he went was to his doctor's appointments.  

The appellant reiterated in December 2008 that he needed help getting dressed, cooking, shopping, and cleaning as he could not do these tasks alone.  He also related that he could not drive because he cannot turn his head.  

The Board finds that the evidence supports a grant of SMC based on aid and attendance.  In this regard, the evidence shows the appellant is physically limited and needs the assistance of another to cook, clean, dress, drive and care for him. Furthermore, the appellant has been deemed unable to protect himself from the ordinary hazards of his daily environment.  See 38 C.F.R. § 3.352(a).  In light of the medical and lay evidence summarized above, the Board finds that the appellant is unable to function in an appropriate manner without aid and assistance and that he is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, special monthly compensation based on regular need for aid and attendance is warranted and the claim is granted.















ORDER

A rating higher than 60 percent disabling for bowel incontinence is denied.  

A rating higher than 40 percent disabling for neurogenic bladder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

SMC based on the need for regular aid and attendance is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


